Citation Nr: 9902554	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-33 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to September 1974 and from September 1976 to June 1996.

The veteran brought a timely appeal to the Board of Veterans 
Appeals (the Board) from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California that denied the claim of service 
connection for bilateral carpal tunnel syndrome on the basis 
that it was not well grounded.  The Board in May 1998 
remanded the case to afford the veteran an opportunity for a 
Board hearing at the RO.  The record shows that he did not 
appear for a Board hearing in December 1998 and there has 
been no request to reschedule the hearing from the veteran or 
his representative.  The case was recently returned to the 
Board for appellate consideration.  In view of the foregoing, 
the Board will proceed on the record.  


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
carpal tunnel syndrome is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
carpal tunnel syndrome is not well grounded.  38 U.S.C.A. 
§ 5017 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records are unremarkable for any 
reference to bilateral carpal tunnel syndrome.  The report of 
the medical examination in January 1996 for retirement from 
service shows normal upper extremities, a normal neurologic 
evaluation and no pertinent medical history.



The veteran in his July 1996 application for VA compensation 
reported a situational loss of feeling in the hands.

On a VA examination in 1996, the veteran reported that for 
about two years he had intermittent numbness and tingling of 
the hands, predominantly in the middle three fingers, that 
was related to activity such as writing for long periods of 
time.  He described the symptoms as intermittent pain that 
extended to these fingers with slight numbness.  

A neurologic examination was reported as showing no gross 
motor or sensory deficits, and that in spite of his symptoms 
consistent with carpal tunnel syndrome in the hands and 
forearms, no apparent neuropathic findings were noted in 
these areas at the present time.  The impression was 
intermittent numbness of the hands consistent with carpal 
tunnel syndrome.

VA outpatient treatment records later in 1996 do not mention 
hand complaints or carpal tunnel syndrome.

The veteran, in May 1998 correspondence to the RO canceling 
his Board hearing requesting an additional six months before 
another Board hearing, also stated that he needed to seek a 
medical opinion from a private physician.

Pursuant to the Board remand, the RO in June 1998 asked the 
veteran to identify medical treatment for carpal tunnel 
syndrome and authorize the release of the records.  The RO 
also advised him that the previous VA examination did not 
show objective evidence of the disability.

In October 1998, the RO advised the veteran at his address of 
record of his Board hearing date in December 1998.  It is 
noted on the file copy of the letter that he failed to report 
for the hearing.  

The representative in January 1999 written argument to the 
Board did not offer an explanation for the veterans failure 
to appear at the hearing and did not indicate that the 
veteran intended to request another hearing date or submit 
additional evidence.  

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).


Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veterans claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991);  38 C.F.R. §§ 3.102, 4.3 (1998).


Analysis

The veteran contends, in essence, that he has a bilateral 
carpal tunnel syndrome disability that is linked to service.  
He has written on several occasions that he did not complain 
to physicians about this in service and that there has been 
no additional evaluation beyond that which he initially 
received from VA.  

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The 
Board finds the veteran has failed to meet this burden and 
that his claim for service connection of bilateral carpal 
tunnel syndrome is not well grounded and must be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the absence of cognizable evidence renders the claim 
not well grounded. 



The veteran has sought reexamination and the Board has 
reviewed the development completed by the RO as required by 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds 
that the record provides an adequate record for an informed 
determination.  The duty to assist arises upon the claimant 
establishing a well grounded claim.  The Board observes that 
the VA medical examiner offered an opinion that was based 
upon the veterans history solely, as no objective findings 
of carpal tunnel syndrome were observed.  

In other words, the examination did not confirm the 
disability; rather it can only be established that the 
complaints were noted to be consistent with the disorder.  
The other contemporaneous evidence did not confirm complaints 
or objective findings of carpal tunnel syndrome.  

It is notable that a comprehensive medical examination in 
early 1996 did not find an upper extremity disability or 
neurologic abnormality.  Nor were any pertinent complaints 
made at the time.  However the Board finds the claim is not 
well grounded and there is no burden upon the Board to 
require further examination.  Brewer v. West, 11 Vet. App. 
228 (1998).  

The Board in remanding the case did not specifically seek 
additional medical evidence in the specific development asked 
for.  However, the RO did ask the veteran to identify medical 
treatment providers and informed him of the basis for his 
claim being denied.  He did not respond to that request.  
Also significant is the fact that he apparently did not 
obtain a medical opinion concerning carpal tunnel syndrome, 
although he advised the RO in May 1998 of his intention to 
seek such an opinion.  The veteran had appealed the decision 
on carpal tunnel syndrome and it is reasonable to conclude 
that the opinion he was seeking addressed the disability on 
appeal, although that was not directly stated in the 
correspondence.  There appears to be no evidence outstanding 
but as yet not obtained that would be probative of the 
matter.  






The Board must point out there is no competent medical 
opinion confirming carpal tunnel syndrome.  In summary, the 
medical evidence of record does not offer a diagnosis of 
carpal tunnel syndrome.  As it is the province of trained 
health care professionals to enter conclusions, which require 
medical opinions as to causation, Grivois, the veterans lay 
opinion is an insufficient basis upon which to find his claim 
well grounded.  Espiritu.  Accordingly, as a well grounded 
claim must be supported by evidence, not merely allegations, 
Tirpak, the veterans claim for service connection for 
bilateral carpal tunnel syndrome is denied as not well 
grounded.  

The opinion in 1996 is entitled to no greater probative 
weight than the evidence upon which it was based.  The 
veteran at the time of the 1996 VA examination may not 
reasonably be viewed as disabled from carpal tunnel syndrome 
since the disease was not shown to exist on the basis of that 
examination.  It appears that this claim is controlled by the 
holdings in Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. 
Cir. 1997), and Grover v. West, No. 97-1048 (U.S. Vet. App. 
Jan. 5, 1999), affirming LeShore v. Brown, 8 Vet. App. 406 
(1995).

The RO denied the claim on the same grounds and in doing so 
the veteran was accorded the consideration that his claim 
warranted under the circumstances.  The veteran has failed to 
meet his initial burden in the adjudication process and he is 
not prejudiced by the Boards determination of the claim as 
not well grounded.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).  





The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a).

The appellants representative contends that subsequent to 
the Courts decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.2.10(f) (1996).

The appellants representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Courts 
holdings on the issue of VAs duty to assist in connection 
with the well grounded determination are quite clear.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for bilateral 
carpal tunnel syndrome, VA has no duty to assist the 
appellant in developing his case.


ORDER

The veteran not having submitted evidence of a well grounded 
claim of entitlement to service connection for bilateral 
carpal tunnel syndrome, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
